Wilson, J.
The State of Oregon has assumed the authority to declare as criminal certain acts, done with reference to the money of the United States, whether immediately or remotely connected with the act of producing the counterfeited coin, and the question is embraced in this inquiry: Is the possession of moulds and tools, adapted and designed for producing counterfeit coin, coupled with the intent of using them for that purpose, an offense distinct from the act of counterfeiting the coin itself? Yarious opinions, fortified by decisions of courts, yet exist as to what would or would not come within the offense of counterfeiting the coin. When that question arose in the Supreme Court of the United States, the eminent judges thereof held to differing lines of distinction. The States have assumed to punish different acts? and a constant struggle has been carried on, on the one hand, restricting Congress to the literal interpretation of the language in the Constitution of the United States, and, on the'other, controlling in the federal courts all matters connected with coming *223money and providing for maintaining its purity and efficiency. ¥e are not aware that the question in its present form has ever been in tbe United States Supreme Court. Its decisions bave generally been concerning tbe jurisdiction over acts subsequent in commission to tbat of making tbe counterfeit coin; mostly to tbe uttering and passing of tbe false coin. State courts concede tbat, as to tbe acts necessary for tbe cownterfeitmg, tbat is, tbe making or producing of tbe false representation on metal, of tbe designs found upon our coin, Congress bas exclusive authority to declare tbe penalty, and tbe federal courts exclusive jurisdiction over its enforcement. Now it is farther conceded tbat tbe federal and State courts bave jurisdiction over acts connected with tbe uttering and passing of counterfeit coin. These immediately succeed the making of tbe false coin; and both tribunals bave control, doubtless, as we conclude, because tbe United States are bound to preserve tbe purity and value of tbe coin, and tbe act of uttering counterfeit militates against tbe preservation of confidence and safety in tbe money it adopts; and, because tbe States bave full right to punish for tbe fraud and wrong done by one who knowingly imposes upon bis fellow-man for a reahty, tbat which is false and valueless.
The decision in the Supreme Court of the case of Fox v. Ohio, 5; How., 410; 16 Curtis, 447; renders our labors essentially easier. Tbe doctrine then declared was this: “We think it manifest tbat tbe language of. tbe Constitution, art. 1, sec. 8, sub. 6, by its proper signification is limited to tbe facts, or to tbe faculty in Congress of coining, and of stamping tbe standard of value upon what tbe government creates or shall adopt as money ; and of punishing tbe offense of producing a false representation of what may bave been so created or adopted,” and tbe reasoning of tbat court, subsequently in tbe same decision, clearly demonstrates bow and why tbe federal and State courts may bave jurisdiction over apparently tbe same offense; and also what is meant by tbat *224amendment of the Constitution in respect to being twice put-in jeopardy of life or limb.
The counsel for respondent admit the correctness and force of that decision, and its substantial affirmance in U. S. v. Marigold, 9 How., 560; 18 Curtis, 261; Moore v. Illinois, 14 How., 20; 20 Curtis, 6; and in the courts of the territory of Oregon, in Oregon v. Coleman, 1 Oregon, 191, the doctrine was clearly affirmed. The offense in Fox v. Ohio was an act very closely related to the coinage of money. The counterfeited coin was made; was harmless so long as it never came to light. Its ill effects were only realized when it was sent out to operate as good legal coin. These were successive acts, the one was an offense against the United States, whose exclusive jurisdiction, as we have shown, “ extends to the coining or stamping of. the standard of value upon that which the government adopts' as money.” The other of a double nature, punishable by both the general government and the States, which make it a crime.
Where is the disparity or inconsistency in reasoning if, with this admission, we apply it to the case in hand. Certainly the mere having of moulds in one’s possession which could, if used, produce the impression found upon our legal coin is not a part of the act of coinage. These moulds might never be used, and no counterfeiting would happen. They might be kept with the full intention to use them in making false coin, and some controlling interference ever prevent the result. No counterfeiting has been done; the coin of the United States has not been tampered with or debased. Tet, the initiatory steps had all been taken ; those necessary articles had been prepared, and the intent was just as well formed to commit the injury as it need be 'to accomplish the full act. The full act is the crime over which the United States has exclusive control. The attempt is an effort carried into such a state of completion as would bring it within the definition of counterfeiting. It could well be made a crime, and yet never consummate that which is within the exclusive control of the *225United States. Under the ruling in Fox v. Ohio the, U. S. Supreme Court has no exclusive jurisdiction of that which is made the offense by our law. We know of no provision in the laws of the United States making the prepai’ation and possession of such tools an offense. The State of Oregon, in the absence of such provision, may well make that possession, coupled with the intent to use them for an unlawful purpose, an offense; and provide that men should not only be punished for a result, but also for the preparation which is clearly intended to consummate such result. No question is raised whether it would be an offense abstractly. The question is, has or has not the federal courts the sole jurisdiction thereof. We hold it an act over which the States have a perfect authority. With these views it becomes necessary to reverse the judgment below and remand the case, with orders for the passing of sentence upon verdict.
It is so ordered.